—Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about May 1, 1995, which denied defendants’ motion for a change of venue from Bronx County to Rockland County as a matter of right, or in the alternative, to New York County in the court’s discretion, unanimously affirmed, without costs.
As defendants had indication as early as the very inception of the action that plaintiff guardian ad litem may have improperly placed venue in Bronx County, their nearly two-year delay in seeking a change of venue on that ground was not sufficiently diligent to justify departure from the time requirements of CPLR 511 (a) (see, Roman v Brereton, 182 AD2d 556, 557). Nor do defendants sufficiently demonstrate that the convenience of material non-party witnesses would be served by a change of venue to New York County (see, Brunner v Joubert, 118 AD2d 424, 425). Concur — Sullivan, J. P., Ellerin, Nardelli and Williams, JJ.